United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                                                     September 6, 2007

                      FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                          Clerk

                               No. 05-40497
                             Summary Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee
v.

JESUS VALENCIA FARIAS, also known as Jesus Ballencia Farias, also
known as Arturo Chavez Gonzales, also known as Chewy, also known as
Chuy

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Eastern District of Texas
                          USDC No. 4:04-CR-71-1


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Jesus Valencia Farias has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Farias has not filed a response. Our independent review
of the record and counsel’s brief discloses no nonfrivolous issue for appeal.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                       1
                              No. 05-41856

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5th Cir. R. 42.2.




                                    2